Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission.  Asterisks denote omissions.

 

FOURTH LOAN MODIFICATION AGREEMENT

 

This Fourth Loan Modification Agreement (this “Loan Modification Agreement’) is
entered into as of April 1, 2005, by and among (i) SILICON VALLEY BANK, a
California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141 and
ASPENTECH, INC., a Texas corporation with offices at Ten Canal Park, Cambridge,
Massachusetts 02141 (jointly and severally, individually and collectively,
“Borrower”)

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS. AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER AND
BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED FEBRUARY 14, 2003, A
CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27, 2003, A CERTAIN SECOND
LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, AND A CERTAIN THIRD LOAN
MODIFICATION AGREEMENT DATED JANUARY 28, 2005 (AS AMENDED, THE “LOAN
AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations including the Export-Import Bank Loan and
Security Agreement dated as of January 30, 2003, as amended, shall be referred
to as the “Existing Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.

 

Modifications to Loan Agreement.

 


(I)                                     THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING AS SECTION 2.2 THEREOF:

 


“2.2. RELEASE OF CERTAIN COLLATERAL.  PROVIDED NO DEFAULT THEN EXISTS, SILICON
AGREES TO ENTER INTO AN AMENDMENT TO THIS AGREEMENT IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO SILICON AND BORROWER (THE

 

--------------------------------------------------------------------------------


 


“AMENDMENT”) TO MODIFY THE COLLATERAL TO A FIRST PRIORITY SECURITY INTEREST ONLY
ON BORROWER’S PAYMENT INTANGIBLES, RECEIVABLES AND PROCEEDS THEREOF, UPON
BORROWER’S ACHIEVEMENT OF NET INCOME IN EXCESS OF $2,500,000 PER QUARTER FOR TWO
(2) CONSECUTIVE QUARTERS.  ANY SUCH MODIFICATION OF THE COLLATERAL SHALL ONLY BE
EFFECTIVE UPON EXECUTION OF THE AMENDMENT BY SILICON AND BORROWER.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“2.2. RELEASE OF CERTAIN COLLATERAL.  INTENTIONALLY OMITTED.”


 


(II)                                  THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN THE DEFINITION OF “ELIGIBLE
RECEIVABLES” SET FORTH IN SECTION 8 OF THE LOAN AGREEMENT:


 


“(II) THE RECEIVABLE MUST NOT BE DUE UNDER A FULFILLMENT OR REQUIREMENTS
CONTRACT WITH THE ACCOUNT DEBTOR OR REPRESENT DEFERRED REVENUE (PROVIDED,
HOWEVER, DEFERRED REVENUE OFFSETS WILL NOT BE DEEMED INELIGIBLE (IF OTHERWISE
ELIGIBLE HEREUNDER) AS LONG AS BORROWER MAINTAINS, AT ALL TIMES, UNRESTRICTED
CASH AND/OR CASH EQUIVALENTS AT SILICON OF AT LEAST $50,000,000.00),”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“(II) THE RECEIVABLE MUST NOT BE DUE UNDER A FULFILLMENT OR REQUIREMENTS
CONTRACT WITH THE ACCOUNT DEBTOR OR REPRESENT DEFERRED REVENUE (PROVIDED,
HOWEVER, DEFERRED REVENUE OFFSETS WILL NOT BE DEEMED INELIGIBLE (IF OTHERWISE
ELIGIBLE HEREUNDER) AS LONG AS BORROWER MAINTAINS, AT ALL TIMES, UNRESTRICTED
CASH AND/OR CASH EQUIVALENTS AT SILICON OF AT LEAST $25,000,000.00),”


 


(III)                               THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN THE DEFINITION OF “PERMITTED LIENS” SET
FORTH IN SECTION 8 OF THE LOAN AGREEMENT:


 


“(XIII) LIENS OF THE ROYAL BANK OF SCOTLAND AND/OR NATIONAL WESTMINSTER BANK OR
OTHER REPUTABLE, COMPARABLE FINANCIAL INSTITUTION (COLLECTIVELY, “NAT WEST”) IN
SPECIFIC CASH (OR CASH EQUIVALENTS) PLEDGED TO NAT WEST TO SECURE BORROWER’S
OBLIGATIONS PURSUANT TO THAT CERTAIN GUARANTY OF CERTAIN LETTERS OF CREDIT
ISSUED ON BEHALF OF ASPENTECH UK LIMITED IN AN AMOUNT NOT TO EXCEED
UK£1,300,000.00  (THE “NAT WEST DEBT”);”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“(XIII) LIENS OF THE ROYAL BANK OF SCOTLAND AND/OR NATIONAL WESTMINSTER BANK OR
OTHER REPUTABLE, COMPARABLE FINANCIAL INSTITUTION (COLLECTIVELY, “NAT WEST”) IN
SPECIFIC CASH (OR CASH EQUIVALENTS) PLEDGED TO NAT WEST TO

 

2

--------------------------------------------------------------------------------


 


SECURE BORROWER’S OBLIGATIONS PURSUANT TO THAT CERTAIN GUARANTY OF CERTAIN
LETTERS OF CREDIT ISSUED ON BEHALF OF ASPENTECH UK LIMITED IN AN AMOUNT NOT TO
EXCEED GBP £2,000,000.00  (THE “NAT WEST DEBT”);”


 


(IV)                              THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 4 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“MATURITY DATE


 


(SECTION 6.1):   APRIL 1, 2005”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“MATURITY DATE


 


(SECTION 6.1):   JULY 15, 2006”


 


(V)                                 THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING SECTION 5(A) OF THE SCHEDULE THERETO IN THEIR ENTIRETY AND INSERTING IN
LIEU THEREOF THE FOLLOWING:


 

“a. Minimum Tangible Net Worth:

 

Borrower shall at all times maintain, to be tested monthly, as of the last day
of each month, a Tangible Net Worth of not less than the sum of (i) plus
(ii) below:

 

(i)

 

(a) from March 1, 2005 through and including March 31, 2005 - $55,000,000;

 

(b) from April 1, 2005 through and including April 30, 2005 - $43,000,000;

 

(c) from May 1, 2005 through and including May 31, 2005 - $31,000,000;

 

(d) from June 1, 2005 through and including June 30, 2005 - $55,000,000;

 

(e) from July 1, 2005 through and including July 31, 2005 - $43,000,000;

 

(f) from August 1, 2005 through and including August 31, 2005 - $31,000,000;

 

3

--------------------------------------------------------------------------------


 

(g) from September 1, 2005 through and including September 30, 2005 -
$60,000,000;

 

(h) from October 1, 2005 through and including October 31, 2005 - $50,000,000;

 

(i) from November 1, 2005 through and including November 30, 2005 - $40,000,000;

 

(j) from December 1, 2005 through and including December 31, 2005 - $70,000,000;

 

(k) from January 1, 2006 through and including January 31, 2006 - $60,000,000;

 

(l) from February 1, 2006 through and including February 28, 2006 - $50,000,000;

 

(m) from March 1, 2006 through and including March 31, 2006 - $75,000,000;

 

(n) from April 1, 2006 through and including April 30, 2006 - $65,000,000;

 

(o) from May 1, 2006 through and including May 31, 2006 - $55,000,000; and

 

(p) from June 1, 2006 through and including June 30, 2006 - $80,000,000.

 

 (ii) 75% of all consideration received after March 1, 2005 from proceeds from
the issuance of any equity securities of the Borrower (other than (i) the
issuance of stock options, restricted stock or other stock-based awards under
the Borrower’s director or employee stock incentive plans, or (ii) stock
purchases under the Borrower’s employee stock purchase plan).”

 


(VI)                              THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 5(C) OF THE SCHEDULE THERETO:


 

“c. Adjusted Quick Ratio:

 

Borrower shall maintain, at all times, to be tested monthly, an Adjusted Quick
Ratio of at least (a) 1.25 to 1.00 as of the last day of each January, February,
April, May, July, August, October and November during the term of this
Agreement, and (b) 1.50 to 1.00 as of the last day of each March, June,
September and December during the term of this Agreement.”

 

4

--------------------------------------------------------------------------------


 

and inserting in lieu thereof the following:

 

“c. Adjusted Quick Ratio:

 

Borrower shall maintain, at all times, to be tested monthly, an Adjusted Quick
Ratio of at least:

 

(a) from March 1, 2005 through and including May 31, 2005 - 1.5 to 1.0;

 

(b) from June 1, 2005 through and including June 30, 2005 - 1.4 to 1.0;

 

(c) from July 1, 2005 through and including July 31, 2005 - 1.2 to 1.0;

 

(d) from August 1, 2005 through and including August 31, 2005 - 1.0 to 1.0;

 

(e) from September 1, 2005 through and including September 30, 2005 - 1.4 to
1.0;

 

(f) from October 1, 2005 through and including October 31, 2005 - 1.2 to 1.0;

 

(g) from November 1, 2005 through and including November 30, 2005 - 1.0 to 1.0;

 

(h) from December 1, 2005 through and including December 31, 2005 - 1.5 to 1.0

 

(i) from January 1, 2006 through and including January 31, 2006 - 1.2 to 1.0;

 

(j) from February 1, 2006 through and including February 28, 2006 - 1.1 to 1.0;

 

(k) from March 1, 2006 through and including March 31, 2006 - 1.5 to 1.0;

 

(l) from April 1, 2006 through and including April 30, 2006 - 1.2 to 1.0;

 

(m) from May 1, 2006 through and including May 31, 2006 - 1.1 to 1.0; and

 

(n) from June 1, 2006 through and including June 30, 2006 - 1.5 to 1.0.”

 


(VII)                           THE LOAN AGREEMENT SHALL BE AMENDED (A) BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 5 OF THE SCHEDULE THERETO:

 

5

--------------------------------------------------------------------------------


 


“                                          “QUICK ASSETS” IS, ON ANY DATE, THE
BORROWER’S CONSOLIDATED, UNRESTRICTED CASH, CASH EQUIVALENTS, NET BILLED
ACCOUNTS RECEIVABLE (PLUS THE CURRENT PORTION OF LONG-TERM INSTALLMENT
RECEIVABLES, NET OF UNAMORTIZED DISCOUNTS) AND INVESTMENTS WITH MATURITIES OF
FEWER THAN 12 MONTHS DETERMINED ACCORDING TO GAAP.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“                                          “QUICK ASSETS” IS, ON ANY DATE, THE
BORROWER’S CONSOLIDATED, UNRESTRICTED CASH, CASH EQUIVALENTS, NET BILLED
ACCOUNTS RECEIVABLE AND INVESTMENTS WITH MATURITIES OF FEWER THAN 12 MONTHS
DETERMINED ACCORDING TO GAAP.”


 


(B) BY DELETING THE FOLLOWING TEXT APPEARING IN THE DEFINITION OF “TANGIBLE NET
WORTH”:


 


“(B) THERE SHALL BE EXCLUDED FROM LIABILITIES:  ALL INDEBTEDNESS WHICH IS
SUBORDINATED TO THE OBLIGATIONS UNDER A SUBORDINATION AGREEMENT IN FORM
SPECIFIED BY SILICON OR BY LANGUAGE IN THE INSTRUMENT EVIDENCING THE
INDEBTEDNESS WHICH IS ACCEPTABLE TO SILICON IN ITS DISCRETION.”


 


(VIII)                        THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING
THE FOLLOWING TEXT APPEARING IN SECTION 8 OF THE SCHEDULE THERETO:


 


“                                         
E.                                       UP TO UK£1,300,000.00 AT NAT WEST TO
SECURE THE NAT WEST DEBT.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“                                         
E.                                       UP TO GBP £2,000,000.00 AT NAT WEST TO
SECURE THE NAT WEST DEBT.”


 


(IX)                                THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING EXHIBIT B THERETO AND INSERTING IN LIEU THEREOF EXHIBIT A HERETO.


 


4.                                       CONSENT TO PAYMENT OF SUBORDINATED
DEBT.


 


(A)                                  NOTWITHSTANDING THE TERMS OF THE EXISTING
LOAN DOCUMENTS TO THE CONTRARY, INCLUDING, WITHOUT LIMITATION, SECTION 5.5 OF
THE LOAN AGREEMENT, BORROWER MAY NOT REDEEM, RETIRE, PURCHASE OR OTHERWISE
ACQUIRE, DIRECTLY OR INDIRECTLY, ANY OF BORROWER’S STOCK, AND/OR ANY OF
BORROWER’S 5 1/4%  CONVERTIBLE SUBORDINATED DEBENTURES OR OTHER SUBORDINATED
DEBT INSTRUMENTS; PROVIDED, HOWEVER, BORROWER MAY REDEEM, RETIRE, PURCHASE OR
ACQUIRE, DIRECTLY OR INDIRECTLY, ANY OF BORROWER’S 5 1/4% CONVERTIBLE
SUBORDINATED DEBENTURES PURSUANT TO THE TERMS OF THE INDENTURE, PROVIDED THAT AT
THE TIME OF EACH SUCH PAYMENT, REDEMPTION, RETIREMENT, ACQUISITION OR PURCHASE
THERE IS THEN NO DEFAULT CONTINUING, OR

 

6

--------------------------------------------------------------------------------


 


WOULD BE CONTINUING AFTER GIVING EFFECT TO SUCH PAYMENT, REDEMPTION, RETIREMENT,
ACQUISITION OR PURCHASE AND THE AGGREGATE OF ALL SUCH REPURCHASES ON OR AFTER
APRIL 1, 2005 DO NOT EXCEED $20,000,000.


 


(B)                                 NOTWITHSTANDING THE TERMS OF THE EXISTING
LOAN DOCUMENTS TO THE CONTRARY AND IN ADDITION TO THE FOREGOING, BANK HEREBY
CONSENTS TO BORROWER’S PROPOSED REPAYMENT ON OR BEFORE JUNE 15, 2005 OF
BORROWER’S 5 1/4% CONVERTIBLE SUBORDINATED DEBENTURES, PROVIDED THAT, AT THE
TIME OF SUCH PAYMENT: (I) NO BORROWER IS THEN IN DEFAULT OR WOULD BE IN DEFAULT
AFTER GIVING EFFECT TO SUCH PAYMENT, (II) BORROWER WILL BE IN PRO-FORMA
COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS SET FORTH IN SECTION 5 OF THE
SCHEDULE TO THE LOAN AGREEMENT AFTER GIVING EFFECT TO THE MAKING OF SUCH
PAYMENT, (III) SUCH PAYMENT DOES NOT EXCEED $56,745,000 (PLUS ACCRUED INTEREST,
BUT LESS ANY PAYMENTS MADE PURSUANT TO SUBSECTION (A) ABOVE), AND (IV) BORROWER
DELIVERS TO BANK A WRITTEN NOTICE AT LEAST TWO (2) BUSINESS DAYS PRIOR TO MAKING
SUCH PAYMENT, WHICH NOTICE CONTAINS THE APPROPRIATE REPORTS AND CALCULATION
EVIDENCING BORROWER’S PRO-FORMA COMPLIANCE WITH EACH OF THE FINANCIAL COVENANTS
SET FORTH IN SECTION 5 OF THE SCHEDULE TO THE LOAN AGREEMENT AFTER GIVING EFFECT
TO THE MAKING OF SUCH PAYMENT.


 


5.                                       CONSENT TO [**]. BANK HEREBY AGREES
THAT [**] AS A RESULT OF [**] IN ACCORDANCE WITH [**] PROVIDED THAT [**] WOULD
BE [**].


 


6.                                       WAIVER.  BANK HEREBY WAIVES BORROWER’S
EXISTING DEFAULTS UNDER THE EXISTING LOAN DOCUMENTS BY VIRTUE OF BORROWER’S
FAILURE TO COMPLY WITH SECTION 3.7 OF THE LOAN AGREEMENT SOLELY WITH RESPECT TO
THE DELIVERY OF BORROWER’S RESTATED FINANCIAL STATEMENTS AS DESCRIBED ON
EXHIBIT A HERETO [**] (THE “DISCLOSURES”). BANK’S WAIVER OF BORROWER’S
COMPLIANCE WITH SAID AFFIRMATIVE COVENANTS SHALL APPLY ONLY TO THE FOREGOING
DELIVERY OF THE RESTATED FINANCIAL STATEMENTS AND THE FOREGOING SPECIFIC FAILURE
TO TIMELY PROVIDE TO BANK THE DISCLOSURES AND SHALL BE LIMITED SOLELY TO THE
DELIVERY OF THE RESTATED FINANCIAL STATEMENTS AND BORROWER’S FAILURE TO TIMELY
DISCLOSE, RATHER THAN ANY IMPLIED WAIVER OR CONSENT WITH RESPECT TO THE
SUBSTANCE OR MATERIALITY OF THE RESTATED FINANCIAL STATEMENTS OR DISCLOSURES. 
NOTHING HEREIN SHALL BE DEEMED A WAIVER OF ANY OTHER EVENT OF DEFAULT THAT MAY
ARISE AS A RESULT OF THE MATTERS CONTAINED IN SUCH RESTATED FINANCIAL STATEMENTS
OR DISCLOSURES, NOW OR IN THE FUTURE.  IN ADDITION, BANK HEREBY WAIVES
BORROWER’S EXISTING DEFAULT UNDER THE EXISTING LOAN DOCUMENTS BY VIRTUE OF
BORROWER’S PERMITTING TO EXIST LIENS IN AN AMOUNT UP TO GBP £2,000,000.00 AT NAT
WEST TO SECURE THE NAT WEST DEBT.


 


7.                                       FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF $156,000.00 WHICH FEE SHALL BE DUE ON THE DATE HEREOF AND
SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  THE BORROWER SHALL ALSO
REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


8.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND

 

7

--------------------------------------------------------------------------------


 


ACKNOWLEDGES, CONFIRMS AND AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


9.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 HERETO
AND EXHIBIT A HERETO AND ACKNOWLEDGES, CONFIRMS AND AGREES THE DISCLOSURES AND
INFORMATION THEREIN HAS NOT CHANGED AS OF THE DATE HEREOF, EXCEPT AS SET FORTH
ON SCHEDULE 1 ANNEXED HERETO.


 


10.                                 CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


11.                                 RATIFICATION OF LOAN DOCUMENTS.  BORROWER
HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL
SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


12.                                 NO DEFENSES OF BORROWER.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


13.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF
THE OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.


 


14.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Leo S. Vannoni

 

 

Name:

Leo S. Vannoni

 

 

Title:

VP and Treasurer

 

 

 

 

ASPENTECH, INC.

 

 

 

 

 

By:

/s/ Charles F. Kane

 

 

Name:

Charles F. Kane

 

 

Title:

Treasurer

 

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ John Atanasoff

 

 

Name:

John Atanasoff

 

 

Title:

Senior Relationship Manager

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation, 
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP

 

 

By:

/s/ Charles F. Kane

 

Name:

Charles F. Kane

 

Title:

Treasurer

 

 

--------------------------------------------------------------------------------